Title: From John Adams to Benjamin Stoddert, 25 July 1800
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Quincy July 25 1800

Sometime ago, Capt. Nicholson made me a visit in order to lay before me some complaints against the conduct of the naval agent at Boston, Mr. Stephen Higginson. I told him, that complaints of that kind, if made to me at all, ought to be made in writing. In consequence of which, he has sent me the inclosed letter of July 21st, and a copy of a memorandum, signed by himself & copies of extracts of letters from Mr. George McDanniel, clerk of the store accounts, Navy Department, to Caleb Gibbs Esqr. numbered 1. 2 & three. These papers I inclose to you for your information. I mean not to order any special inquiry, or other measures at present but the papers should be preserved
With great regard
